Case 1:18-cv-10933-RA Document 18-4 Filed 12/17/18 Page 1 of 10

ge. i oe
& missbosak ee flowerjuiceprincess aa

   

QV | h

17 likes

 

s&s missbosak o ~ .
‘a flowerjuiceprincess

 

VOQV

16 likes

 

flowerjuiceprincess .¥
Case 1:18-cv-10933-RA Document 18-4 Filed 12/17/18 Page 2 of 10

 

emiliebosak

  

19 likes
Case 1:18-cv-10933-RA Document 18-4 Filed 12/17/18 Page 3 of 10

ANNEX 3
Case 1:18-cv-10933-RA Document 18-4 Filed 12/17/18 Page 4 of 10

Manuel P. Asensio
400 East 54‘ Street, Apartment 29B
New York, New York 10022
January 23, 2017
Via Email manhattanfamilycourt@nycourts.gov and Via FedEx

Brian Kelly

The New York County Family Court
Clerk of Court

60 Lafayette Street, NY 10013

Asensio v. Bosak Numbered V-43839/13/13A Exclusionary Rule and OCA Record

Dear Chief Clerk Kelly:

As you know, Judge Fasanya has refused to issue a decision on my motion to eliminate his rule in
the above case that prohibits me from filing motions with this Court. This order is illegal. It
severely inhibits my ability to defend myself against Judge Fasanya’s own misconduct. It violates
the Administrative Rules of the Unified Court System & Uniform Rules of the Trial
Courts Uniform Rules for N.Y.S. Trial Courts. PART 205. Uniform Rules for the Family
Court Section 205.8 and numerous other laws under Judiciary Law 100. [“Exclusionary Rule”]

The Exclusionary Rule allows Judge Fasanya to controls the Court’s record of my Orders to Show
Cause. He has either denied without any due process or reviewable decision-making, or simply
ignored all of these. This conduct is a material and important part of the Court’s record that is out
of the Court’s control because of Judge Fasanya’s own Exclusionary Rule.

Enclosed are the original and two [2] verified copies of the Petitioner’s “Reply and Answer to the
State’s Commission on Judicial Conduct legal review dated January 6, 2017” filed with the Office
of Court Administration, Pursuant to Section 212 of Judiciary Law in relation to the OCA’s
examination of Judge Fasanya’s misconduct. Judge Fasanya also maintains record in the OCA
matter in his courtroom under his Exclusionary Rule. Thus, the OCA record that contains evidence
related to his disqualification and possible removal from the bench, such as the Richard Spitzer
matter that is highly damaging to Judge Fasanya, is also outside of Court’s protective custody and
control.

Kindly enter this filing in the Court’s record in further support of my Order to Show Cause dated
January 19, 2017 delivered to Judge Fasanya under his Exclusionary Rule.

peed Ab wa
Ménkel P. Asénsi6

Father-Petitioner

 

Present:

Hon. Karen Lupuloff, Supervising Judge

Hon. Adetokunbo O. Fasanya, Presiding Judge
Respondent’s counsel and Carmen Restivo, Esq.
Case 1:18-cv-10933-RA Document 18-4 Filed 12/17/18 Page 5 of 10

wo Manuel P. Asensio
400 East 54" Street, Apartment 29B
New York, New York 10022
January 29, 2017
Via manhattanfamilycourt@nycourts.gov and FedEx .
Brian Kelly
Clerk of Court
New York County Family Court
60 Lafayette Street, New York, NY 10013

Asensio v. Bosak Numbered V-43839/13/13A-Exclusionary Rule

Dear Chief Clerk Kelly:

I have not received any communication concerning Judge Fasanya’s refusal to issue
a decision on my motion to rescind his rule in the above case denying me my as of
right to file motions with this Court [referred herein as the “Exclusionary Rule”].
This matter is urgent. Judge Fasanya’s control of applications to the Court by the
use of this Exclusionary Rule has effectively prevented my access to judicial redress
in a manner that renders appellate review of it impossible. As I have demonstrated
to you this order is illegal. It severely inhibits my ability to defend myself against
Judge Fasanya’s own misconduct. It violates the Administrative Rules of the
Unified Court System & Uniform Rules of the Trial Courts Uniform Rules
for N.Y.S. Trial Courts. PART 205. Uniform Rules for the Family Court Section
205.8

Judge Fasanya does not accept ANY communications from me. I request that you -
obtain his determination of my Order to Show Cause dated January 19, 2017 seeking
Rescission of his Exclusionary Rule just as you have previously done in connection
prior applications that I have submitted to him.

J
4 truly yours Me,
Father-Petitioner

Present:

Hon. Karen Lupuloff, Supervising Judge

Hon. Adetokunbo O. Fasanya, Presiding Judge
Alexis Wolf, Respondent’s counsel and Carmen Restivo, Esq.
Case 1:18-cv-10933-RA Document 18-4 Filed 12/17/18 Page 6 of 10

Manuel P. Asensio
400 East 54" Street, Apartment 29B
New York, New York 10022

January 31, 2017

Via Email manhattanfamilycourt@nycourts.gov and Via FedEx

Brian Kelly

Chief Clerk of Court

New York County Family Court
60 Lafayette Street, Fifth Floor
New York, New York 10013

Asensio v. Bosak Numbered V-43839/13/13A

Judge Adetokunbo O. Fasanya’s Exclusionary Rule

Physical Custody of Court Case Record and Office of Court
Administration [“OCA”] Record

Dear Chief Court Clerk Kelly:

lam the petitioner in the above case. I swear that this statement is accurate and true
to the best of my knowledge under penalty of perjury and say the following.

We have discussed in person Judge Fasanya’s rule in the above case that prohibits
me from filing motions with this Court [defined as “Fasanya’s Exclusionary Rule” ].
After we met, you advised me that you were going to meet with New York County
Supervising Judge Hon. Karen Lupuloff to discuss this rule. After your meeting
with Judge Lupuloff, you advised that the rule remained in place. I asked for a
document showing Judge Lupuloff’s decision. You advised me that you did not
have anything in writing.

Fasanya’s Exclusionary Rule severely inhibits my ability to defend myself against
his use of Judiciary Law 2-b to engage in judicial misconduct. In the absence of
Judge Lupuloff’s refusal to conduct an open investigation into the matters contained
in the OCA record of Judge Fasanya’s misconduct to take action to address it, my
only possible but remote defense is to make a record. In fact, Judge Fasanya
implemented the Fasanya’s Exclusionary Rule to a series of motion I filed February
23, 2016 and March 17, 2016 when discovered incriminating evidence against him
and filed motion to make a record.
Case 1:18-cv-10933-RA Document 18-4 Filed 12/17/18 Page 7 of 10

Fasanya’s Exclusionary Rule violates the Administrative Rules of the Unified
Court System & Uniform Rules of the Trial Courts Uniform Rules for N.Y-S.
Trial Courts. PART 205. Uniform Rules for the Family Court Section 205.8 and
numerous other laws under Judiciary Law 100 that govern judicial conduct.

Fasanya’s Exclusionary Rule allows Judge Fasanya to control the Court’s record of
my Orders to Show Cause without supervision. He has either denied my orders to
show cause without any due process or reviewable decision-making, or simply
ignored them. Sometimes he has signed them and then ignored them. Sometimes
he has claimed to have signed them and not provided me with notice. This is a
material and important part of the record in this case and it is out of the Court’s
control due to Fasanya’s Exclusionary Rule.

On January 23, 2017 VIA FEDEX I delivered to you the original and two [2]
verified copies of my latest filing with in the OCA record titled “Reply and Answer
to the New York State Commission on Judicial Conduct legal review dated January
6, 2017.” The Reply is on file with the OCA, Pursuant to Section 212 of Judiciary
Law in relation to the OCA’s examination of Judge Fasanya’s judicial misconduct.

Judge Fasanya also maintains the entire record in the OCA file and other records in
his courtroom under his Exclusionary Rule. Thus, the OCA record that contains
evidence related to his disqualification, and possible removal from the bench or
prosecution under Penal Code 195 is also outside of Court’s protective custody and
control.

The OCA record is extensive. It consist of 32 documents as of today. Entry No. 14
is an administrative application to remove and disqualify Judge Fasanya from this
case for cause not simply bias or prejudice dated August 30, 2016. Entry Nos. 24 to
27 relate to the matter coming out of necessity to the State’s two Chief Judiciary
Judges under the control of the Chief Judge. The OCA record is central to this case.
It is indispensable to justice. This is particularly certain given the conflict created
between the Chief Judiciary Judges December 5, 2016 Determination, which is
Entry No. 28, and the Hon. Karen Lupuloff’s refusal to regulate Judge Fasanya as
the New York Family Court County’s Supervising Judge.

Judge Fasanya’s denial of my Order to Show Cause dated January 19, 2017 seeking
the elimination in part to his Exclusionary Rule. Judge Fasanya combines the
Fasanya’s Exclusionary Rule with a refusal to make decisions on the motion I was
able to file before he imposed his Fasanya’s Exclusionary Rule. An example is Judge
Case 1:18-cv-10933-RA Document 18-4 Filed 12/17/18 Page 8 of 10

Fasanya’s decisions refusing to disqualify himself and the attorney for the child.
These decisions are entirely devoid of reference to the facts and law contained in the
record, making them a mere additional burden and impossible to meaningfully
review. This is an example of willful malicious use Judiciary Law 2-b.

I object to the above and request a written decision from the County Supervisor
responsible of regulating Judge Fasanya’s conduct.

I do ¥o declare:

| of [—

Manuel P. Asensio
Father-Petitioner

Hon. Karen Lupuloff, Supervising Judge

Hon. Adetokunbo O. Fasanya, Presiding Judge

Alexis Wolf, Esq. Respondent’s counsel’

Carmen Restivo, Esq. Judge Fasanya’s Attorney for the Child

VERIFICATION

STATE OF NEW YORK )

) ss:
COUNTY OF NEW YORK _ )
Manuel P. Asensio, duly sworn, says that he is the Father-Petitioner in the above-
captioned child custody proceedings and the affiant the above and swears the above
is complete and true to the best of my own personal knowledge, except as to matters

stated upon information and belief and on those matters I swear solemnly that I

believe them to be true.
I 2. Nl Nba

Manuel P. Asensio, Petitioner

Sworn to before me this the 31th Day of January 2017

Wit § A Notary Public

 

MATTHEW EDWARD BEATUS

4 Notary Public, State of New York

4 No. 02BE6299565
Qualified in New York County

Commission Expires March 24, 2018

POPP?

 

 

 
Case 1:18-cv-10933-RA Document 18-4 Filed 12/17/18 Page 9 of 10

Manuel P. Asensio
400 East 54 Street, Apartment 29B
New York, New York 10022
February 3, 2017
DELIVERED TO CHIEF CLERK OF THE COURT

Hon. Karen Lupuloff
Supervising Administrative Judge
New York County Family Court
60 Lafayette Street, Fifth Floor
New York, New York 10013

Asensio v. Bosak Numbered V-43839/13/13A; EMERGENCY DEMAND TO
STAY PROCEEDING. Appellate Decision’s dismissal of my appeals of Judge
Adetokunbo O. Fasanya’s legal fee orders on procedural grounds makes a stay
necessary due to malicious use of his powers under Section 2—b(3) of the
Judiciary Law to issue financial orders. These powers are strictly and
definitively restricted to "nondiscretionary and nonjudgmental” acts. The
judge combines these acts with malicious illegal violations of Judiciary Law 100
in order to issue financial orders used by him to deny my access to this Court.

Dear Supervising Judge Lupuloff:

I am the Petitioner in this almost four-year-old case seeking to enforce the existing
New York State Supreme Court Judgment of Divorce [“JOD”] against the mother.
In November 2014 Judge Fasanya ruled that the mother’s violations were
sufficiently material and that there had been a change in circumstances that merited
a hearing to take custody and parenting time away from the mother. He has ordered
a trial in my favor eight times. However, instead of proceeding under law since
making this decision Judge Fasanya has used purely ministerial acts that are strictly
limited by law to matters that can only be "nondiscretionary and nonjudgmental” to
render unreviewable judgments and to take discretions with my property, daughter
and rights. I have exhausted my administrative remedies and been denied redress.

Judge Fasanya has intentionally denied my right to a fair hearing throughout this
case while creating undue financial orders further burdening me. He has a standing
order to Chief Clerk Brian Kelly that denies my right to file motions, which directly
violates all related FCA statues. He spend the first 925 days of this case using purely
Case 1:18-cv-10933-RA Document 18-4 Filed 12/17/18 Page 10 of 10

ministerial, administrative acts to avoid punishing the mother for her violations and
creating undue financial burdens on me with the AFC order. Then 386 days ago, on
January 15, 2016, he used a purely administrative act to create a suspension order
and exponentially increase the undue financial burdens on me by virtue of his
January 21, 2016 interim/sanctions legal fee order.

As a matter of common reasoning and the Appellate Division for the First
Department [“AD”] law, Judge Fasanya’s right to perform ANY administrative act
is strictly limited to matters that are “so clear as not to admit a reasonable doubt or
controversy” that they are "nondiscretionary and nonjudgmental” acts.

In order to exhaust my administrative remedies, I filed formal verified complaints
with Judge Fasanya’s County, City and State administrative supervising judges and
in the Court’s record of this case. On December 5, 2016, NY State’s two chief
judges, its Chief Judge and its Chief Administrative Judge, advised me that they had
decided that I had no recourse through “administrative action by the Chief Judge,
Chief Administrative Judge, or other administrative judge.” They asserted that the
matter be administered “through the normal channels of appellate practice” based on
an unstated Unified Court System “fundamental principle of court operations.”
Unfortunately, the AD declined on procedural grounds to review the merits of my
appeals related to Judge Fasanya’s financial orders that have as their root intentional
and malice judicial misconduct.

The AD rendered two technical decisions not based not on a merit review of Judge
Fasanya’s financial orders. The AD acknowledged that Judge Fasanya's $33,701.50
order of January 21, 2016 was a “hybrid” interim counsel fee order in the form of
sanctions. It also determined that the order was “non-dispositional.” Judge
Fasanya's legal fee order is purely a ministerial act that must be "nondiscretionary
and nonjudgmental.” It is a financial order made without legal authority or financial
fact-finding in contravention of the case record and a long line of established New
York State decisional law. It is also outside of the limited record of the motion that
gives rise to the legal fee order, a motion decided in my favor yet used two years
later to charge me, the winner of the motion, with fees to pay the loser and the
accused violator. A simple reading of Judge Fasanya’s decision shows it to be a
perfect example of the worse form of judicial misconduct: a de hors judgment.

2
